CONCURRING OPINION OF
PERRY, J.
I concur. Tbe real and tbe personal property wbicb is required by tbe statute (C. L., Sect. 870, Subdivision 1) to be returned is tbat only wbicb is subject to taxation. This is not a conclusion reached by mere inference from other language of the statute or by construction. Tbe section in' express words declares tbat tbe return required to be filed shall set forth tbe description, situation and value of tbe real and the personal property "subject to taxation” belonging to such person, — not of any other property. It is not a correct resume of tbe section to say that it requires every owner or possessor of any property, real or personal, whether entitled to exemption or not to make a return, for the section contains another provision, an equally important one, to wit, tbat descriptive of tbe property directed to be returned. Similarly, the animals (Subdivision 3) and tbe employees (Subdivision 4) required to be returned are those only wbicb are “subject to taxation/’ “Whether entitled to exemption or not,” refers to tbe person or owner and not to tbe property; it refers to the privilege or exemption wbicb is given to tbe owner and not to tbe class in wbicb property is placed, as to taxability. Thus read, but not otherwise, tbe section is consistent with itself and with tbe other portions of tbe act. So, too, in Section 875, “if entitled to exemption,” refers to the person.
Not all real or personal property within the definitions given by Sections 818 and 819 is made taxable by Section 817. By *24virtue of the express exception in the latter Section, “except as herein provided,” so much only of property of those classes is taxable as is not by other provisions of the act declared to be non-taxable.
There. are several exemptions or privileges which were extended by the Act to certain persons or classes of persons and not to others, as, for example: (1) the better known $300 exemption which is enjoyed, not by all owners alike, but by some only (Sect. 837) ; (2) that, as to personal taxes, in favor of infirm and indigent persons, to be granted by the assessors at their discretion (Section 835) ; (3) that, as to personal taxes, in favor of clergymen, members of the ITilo Fire Department and officers and soldiers of the National Guard and sharpshooters (Section 834).
If the sections under consideration are so construed, they are all given effect and are consistent with each other. The mandate of Section 836 is carried out and the property declared to be non-taxable is left free from taxation in all cases and not in some only; that of Section 870 is complied with and returns are required to be filed of all property subject to taxation and that, too, whether the person or owner (not the property) is entitled to exemption or not; and that of Section 875 likewise is obeyed and no person may appeal to the Tax Appeal Court on the question of whether or not he as distinguished from other persons (not the property) is entitled to an exemption unless he has claimed such exemption before the assessor. The time when such last mentioned claim, so far as poll, road and school taxes are concerned, is required by the statute to be made, may be a matter involved in some doubt, but the point need not be now decided. Certainly Section 877, which prescribes the form of certificates of appeal, shows beyond doubt that the legislature intended that disallowed claims for exemption from personal taxes, like other enumerated classes of questions, should be the subject of appeal.
The property described in 836 was, it seems to me, intended by the legislature to be free from taxation and that irrespective *25of whether it was returned or not. I cannot believe that it was intended to authorize the assessor to assess and tax such property in cases where it is not returned or where it is not claimed in the return to be non-taxable. Even in the cases of the “property of parties or persons unknown and of non-residents for whom no return is made” it is the taxable property only which assessors are authorized to assess.. Section 825.
If it be claimed that Section 805 requires taxpayers to return all their property, the obvious answer is that that section does not purport to set forth what property shall be returned, but merely to provide that all returns shall be made between the' first and thirtieth days of January of each year, the emphasis being on the date and not on the nature of the return. The title “Assessment and Other Dates,” as well as the other provisions of the section, make this clear. The section is what it purports in the title to be, a statement of the dates when assessments and other acts are required by the statute to be done, and nothing else.
The statement of the area of the land returned in the case at bar was manifestly an error. The value given, $1920, cannot be reasonably supposed to have been intended as the value of the .whole 3.8 acres, situate so near the center of the city. Eurther the land is described as being situate on the corner of Miller and Vineyard, not Beretania, — the latter is by far the more central and important thoroughfare and would ordinarily have been referred to had it been intended to describe the whole lot. Again, the return of leases of property at “corner of Miller and Vineyard Streets,” shows a total annual rental of $240, just one-eighth of the value returned. I think that the intention was to return only the small parcel which is subject to the leases and situate on the corner named, that that intention sufficiently appears from the return as a whole and that the return should be so construed.
Upon the only evidence adduced on the subject of the use to which the property had been put, that is to say, the testimony of the principal of the Punahou Preparatory School, I doubt *26very much whether the Tax Appeal Court was justified in-finding that a portion, two acres in extent, had not been in the-actual use of the school, but since the college has not appealed that finding cannot be disturbed nor the valuation fixed by that court reduced.